Exhibit 21 LIST OF SUBSIDIARIES Name of Subsidiary Jurisdiction of % Organization Owned Media Challenge Holdings Limited British Virgin Islands 100% Shenzhen New Media Consulting Co., Ltd. China 100% Shenzhen Media Investment Co., Ltd. – disposed China 100% Shenzhen New Media Advertising Company Ltd. - disposed China 100% Shenzhen Caina Brand Consultant Company China 100% Shanghai Zhiduo Network Technology Company Limited (discontinued on August 27, 2010) China 51% Beijing Media Management ConsultationCompany China 100% Shenzhen Keungxi Technology Company Ltd. China 48% Shanghai Qiyu Information Technology Co., Limited China 30% Beijing Orient Converge Human Resources Management Center Co., Ltd. China 10% Shenzhen Directory Marketing Management Co. Ltd. China 30% Beijing Guangrun Lingzhi International Advertising Co. Ltd. China 40% Beijing Kang Pusen Media Consultation Planning Co. Ltd. China 20% Beijing Caina Xianliang Marketing and Layout Company China 100%
